Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 5-12, 16, 18, and 20-21 are pending as of the response and amendments filed on 7/23/21. Claims 4, 13-15, 17, 19, and 22-30 have been canceled. 
The rejections of claim 4 under 35 USC 112(a) & 112(b) are withdrawn as this claim has been canceled. 
The rejection of claims 15 & 22 under 35 USC 112(b) are withdrawn as these claims have been canceled. 
The 103 rejection over Czeisler as evidenced by Arendt is withdrawn in consideration of the amendments to the claims. 
The 103 rejection over Czeisler as evidenced by Arendt, in view of Dressman and Namburi is withdrawn in consideration of the amendments to the claims. 
Claims 1-2, 5-12, 16, 18, and 20-21, as amended by examiner’s amendment, are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Stephen Swinton on 8/10/21.
Please amend the claims accordingly:
To claim 2, line 1, after “suspending agent”, insert “further”. 
To claim 2, line 3, after “hydroxypropyl methylcellulose (HPMC),”, and before “sodium”, insert “and”.
To claim 2, line 4, after “carboxypropylmethylcellulose (CPMC)”, delete “, carboxymethylcellulose sodium, and microcrystalline cellulose”. 
Delete claim 3. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed composition is not taught or suggested by the prior art. Czeisler, US 20050137247 (of previous record) represents the closest prior art. Czeisler teaches compositions comprising a melatonin agonist, inclusive of tasimelteon, and includes suspensions with aqueous or non-aqueous carriers, along with suspension aids such as microcrystalline cellulose. However, Czeisler doesn’t provide any direction or guidance as to the concentration of suspension agent; Czeisler also doesn’t provide any teaching or guidance as to the viscosity or specific gravity of the compositions. The claimed compositions are therefore novel and non-obvious over the prior art. 



Information Disclosure Statement
The IDS filed on 7/30/21 has been considered. 

Conclusion
Claims 1-2, 5-12, 16, 18, and 20-21, as amended by examiner’s amendment, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627